DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Status of the Claims 
This action is in response to papers filed 08/16/2022 in which claims 2-6 and 12-20 were canceled; and claims 1 and 21 were amended. All the amendments have been thoroughly reviewed and entered.
Second notice: [t]he numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
In the claim set filed 08/16/2022, misnumbered claim 23 (second claim 23) has been renumbered claim 24; and ascendingly, misnumbered claim 24 has been renumbered claim 25. In response to office action, Applicant is requested to make appropriate amendment to the claims so as the claim set is properly numbered.
Claims 1, 7-11 and 21-25 are under examination. 

Withdrawn Rejections
	The rejection of claims 1, 7-11 and 21-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendments to claims 1 and 21.
	The rejection of claims 1, 7-11 and 21-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 1 and 21.
The rejection of claims 1, 7-11, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Sawan et al (23 March 2000; WO 00/15036), and further in view of Lowry et al (23 March 23 1999; US 5885562), is withdrawn, in view of the modified rejections below.





Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawan et al (23 March 2000; WO 00/15036).
Regarding claims 1, 7-10, and 21 Sawan teaches an antimicrobial composition containing 0.5% by weight of polyhexamethylene biguanide (PHMB), and 70% by weight of alcohol such as ethanol or isopropanol, and water (Abstract; pages 5-7, 9, 13, 19-20 and 27-28; Examples 7 and 12-13; Table 3; claims 1-3, 34-35, 37, 39 and 54). It is noted that 0.5% by weight of polyhexamethylene biguanide (PHMB) reads on the claimed “about 0.2 to about 0.75% by weight” for polyhexamethylene biguanide (PHMB) and 70% by weight of alcohol such ethanol or isopropanol, reads on the claimed “about 40% to about 80% by weight” for the one or more alcohols. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
It is also noted that the transitional phrase “consists essentially of” as recited in claim 1 is interpreted per instant specification, which defines “consists essentially of” as “limits the scope of a claim to the expressly recited elements, limitations, steps and/or features and any other elements, limitations, steps and/or features that do not materially affect the basic and novel characteristic(s) of the claimed subject matter.” (Specification, [248]). Thus, the element of thickener that is part of the composition of Sawan meets the “other elements, limitations, steps and/or features that do not materially affect the basic and novel characteristic(s) of the claimed subject matter,” as the thickener function to only thickens the composition and does not materially affect the characteristics of the polyhexamethylene biguanide (PHMB) and the alcohol in providing the antimicrobial effect to the composition.
It is further noted that the limitation of “wherein when the one or more alcohols is an isopropanol and ethanol mixture, the ratio of the isopropanol to ethanol is 5:1 to 1:5” as recited in claim 1, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “when” is a conditional (contingent) recitation which does not limit a claim to a particular structure. See MPEP §2111.04. In view of the aforementioned, the contingent limitation will be interpreted in this office action as not part of the structure of the buprenorphine composition of claim 1, as this limitation has been made optional.
Regarding claims 11 and 22, Sawan teaches the alcohol is isopropanol (page 19; claims 1-3, 34-35, 37, 39 and 54).
As a result, the aforementioned teachings from Sawan are anticipatory to claims 1, 7-11, and 21-22 of the instant invention.


Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant argues claim 1 as amended recites the limitation of “wherein when the one or more alcohols is an isopropanol and ethanol mixture, the ratio of the isopropanol to ethanol is 5:1 to 1:5” and alleged that such amounts of isopropanol and ethanol are not taught or suggested by Sawan. (Remarks, pages 5-6).

In response, the Examiner disagrees. As discussed above in the pending 102, it reiterated that the limitation of “wherein when the one or more alcohols is an isopropanol and ethanol mixture, the ratio of the isopropanol to ethanol is 5:1 to 1:5” as recited in claim 1, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “when” is a conditional (contingent) recitation which does not limit a claim to a particular structure. See MPEP §2111.04. In view of the aforementioned, the contingent limitation will be interpreted in this office action as not part of the structure of the buprenorphine composition of claim 1, as this limitation has been made optional.
However, even in the present of said contingent limitation, claim 1 remain to be anticipated by the teachings from Sawan. Contrary to Applicant’s allegation, Example 7 describes the alcohol (not specifically ethanol and isopropanol mixture) as being present in the composition in an amount of 70%-80%, and at least claim 34 indicated that the alcohol can be a single alcohol of ethanol or isopropanol. Particularly, at least Table III in Example 13 indicate that the alcohol such as ethanol is 70%. Thus, the teachings from Sawan remain to anticipate Applicant’s claimed invention.
As a result, for at least the reason discussed above, claims 1, 7-11, and 21-22 stand to be rejected as being anticipated by the teachings from Sawan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al (23 March 2000; WO 00/15036), and further in view of Hirst et al (2 May 2013; WO 2013/061082 A1).
The compositions of claims 1, 7-11, and 21-22 are discussed above, said discussion being incorporated herein in its entirety.
However, Sawan does not teach the pH of the composition is between about 4 to about 7 of claims 23-25.	Regarding claims 23-25, Hirst teaches antimicrobial composition that is used for sanitizing the skin is typically have a pH which will not irritate the skin such as from about a pH 5.5 to about pH 7.5 (page 4, lines 29-end).
It would have been obvious to one of ordinary skill in the art to optimize the pH of the composition used for sanitizing the skin of Sawan to a pH from between about 4 to about 7, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hirst provided the do so by teaching that antimicrobial composition that is used for sanitizing the skin is typically have a pH which will not irritate the skin such as from about a pH 5.5 to about pH 7.5, which is a pH parameter that falls within or overlaps the claimed parameter of pH between about 4 to about 7. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum pH for the antimicrobial composition of Sawan so as when used for sanitizing the skin would not irritate the skin. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the pH of the composition would have been obvious before the effective filing date of Applicant’s invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant argues claim 1 as amended recites the limitation of “wherein when the one or more alcohols is an isopropanol and ethanol mixture, the ratio of the isopropanol to ethanol is 5:1 to 1:5” and alleged that such amounts of isopropanol and ethanol are not taught or suggested by Sawan or Hirst, alone or in combination. (Remarks, pages 6-9).

In response, the Examiner disagrees. As discussed above in the pending 102, it reiterated that the limitation of “wherein when the one or more alcohols is an isopropanol and ethanol mixture, the ratio of the isopropanol to ethanol is 5:1 to 1:5” as recited in claim 1, will be interpreted for the purpose of art rejection as an optional (not required) component of the claims because the “when” is a conditional (contingent) recitation which does not limit a claim to a particular structure. See MPEP §2111.04. In view of the aforementioned, the contingent limitation will be interpreted in this office action as not part of the structure of the buprenorphine composition of claim 1, as this limitation has been made optional.
However, even in the present of said contingent limitation, claim 1 remain to be anticipated by the teachings from Sawan. Contrary to Applicant’s allegation, Example 7 describes the alcohol (not specifically ethanol and isopropanol mixture) as being present in the composition in an amount of 70%-80%, and at least claim 34 indicated that the alcohol can be a single alcohol of ethanol or isopropanol. Particularly, at least Table III in Example 13 indicate that the alcohol such as ethanol is 70%. 
As a result, for at least the reason discussed above, the teachings from Sawan remain to anticipate Applicant’s claims 1, 7-11, and 21-22, and claims 23-25 remain to be rendered obvious based on the teachings from Hirst for the reason of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10750747 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘747 significantly overlap with the subject matter of instant claims, i.e. containing the same ingredients, a composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water. The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘747 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10750747 in view of Kilkenny.

Claims 1, 7-11 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10412968 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1) and Jampani (21 February 2002; US 2002/0022660 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘968 significantly overlap with the subject matter of instant claims, i.e. containing the same ingredients, a composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water. 
The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘968 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).
It would also be an obvious permutation to include quaternary ammonium surfactant such as cetylpyridinium chloride as recited in claim 18 of Patent ‘968 to the composition of the instant claims so as to enhance antimicrobial efficacy in view of the guidance from Jampani ([0016], [0018]-[0019] and [0021]). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10412968 in view of Kilkenny and Jampani.

Claims 1, 7-11 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10750748 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1) and Jampani (21 February 2002; US 2002/0022660 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘748 significantly overlap with the subject matter of instant claims, i.e. containing the same ingredients, a composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water. 
The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘968 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).
It would also be an obvious permutation to include quaternary ammonium surfactant such as cetylpyridinium chloride as recited in the claims of Patent ‘748 to the composition of the instant claims so as to enhance antimicrobial efficacy in view of the guidance from Jampani ([0016], [0018]-[0019] and [0021]). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10750748 in view of Kilkenny and Jampani.

Claims 1, 7-11 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-16 and 21-23 of copending Application No. 16994862 (reference application) in view of Noguchi et al (BMC Proceedings, 2011, 5 (Suppl 6): P270; Published date: 29 June 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘862 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘862 being a method of use claims, but using the same composition containing polyhexamethylene biguanide, an alcohol such as isopropanol or propanol and water.
 It is well-established in the prior art that the composition containing polyhexamethylene biguanide, an alcohol such as isopropanol or propanol are known to be used as an antiseptic for disinfecting or sanitizing the skin per Noguchi (under “Methods“ and “Results”).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16994862 in view of Noguchi.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant requested that the double patenting rejections be held in abeyance until allowable subject matter has been identified in the copending application ‘320. (see Remarks, pages 9-10). 

In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
Accordingly, all double patenting rejections as set forth in this office action are maintained for reason of record and pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613